                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN

In the Matter of:

       Stanley M. Ferenc &                                   Chapter 13
       Dynah N. Duncan-White                                 Case No: 19-40109
       2640 Raymond Drive                                    Judge Phillip J. Shefferly
       Dearborn, MI 48124

       Debtor(s).

       XXX-XX- 6692
       XXX -XX- 1092
                                               /

                       AFFIDAVIT OF DYNAH N. DUNCAN-WHITE


STATE OF MICHIGAN                    )
                                     )ss
COUNTY OF WASHTENAW                  )

              Dynah N. Duncan-White, being duly sworn, deposes and states:

       1. I am at least 18 years of age, have personal knowledge of the facts set forth herein,
          and, if called and sworn as a witness, can testify to the same.
       2. I filed this Chapter 13 case on January 4, 2019 for the primary purpose of saving my
          residence by catching up on mortgage payments and property tax payments.
       3. I had filed a previous Chapter 13 case which was dismissed on November 14, 2018
          after I fell behind on payments and was not able to get them caught up within the 30
          day period after the Trustee filed a Notice of Default.
       4. I am self-employed as an attorney and my practice has grown significantly since my
          prior Chapter 13 case was filed. This growth has led to increased gross and net
          income.
       5. My husband is currently pursuing Social Security Disability benefits.
       6. I filed this case in a good-faith effort to save my home and I believe that I can afford
          to make the required plan payments.

          Further, Affiant, sayeth not.

          /s/ Dynah N. Duncan-White
          Dynah N. Duncan-White
          January 28, 2019




  19-40109-pjs      Doc 22     Filed 01/28/19      Entered 01/28/19 15:58:15       Page 1 of 1
